     Case 3:21-cr-20328-RHC-DRG ECF No. 1, PageID.1 Filed 05/18/21 Page 1 of 5




              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                                          Case: 3:21−cr−20328
UNITED STATES OF AMERICA,      Cr. No.    Assigned To : Cleland, Robert H.
                                          Referral Judge: Grand, David R.
             Plaintiff,        Honorable Assign. Date : 5/18/2021
    v.                                    Description: INFO USA v. KHAN
                               Violation: (SO)
                                           18 U.S.C. § 1343
                                           Wire Fraud
D-1 AZAD KHAN,

                     Defendant



                                 INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

D-1, AZAD KHAN

                            GENERAL ALLEGATIONS

1.       During the approximate time-period from June 2015 through October 2017,

defendant AZAD KHAN owned and operated the Meghna Bazar, a small grocery

store located in Hamtramck, Michigan. During this time-period, Meghna Bazar

was authorized to accept benefits for the Special Supplemental Nutrition Program

(SNAP).

2.       Retailers participating in SNAP were advised that program regulations

required that benefits could only be used by recipients to purchase eligible food

items and not to obtain cash or unauthorized items. In Michigan, SNAP benefits

                                           1
     Case 3:21-cr-20328-RHC-DRG ECF No. 1, PageID.2 Filed 05/18/21 Page 2 of 5




were funded by the United States Department of Agriculture and administered by

the Michigan Department of Health and Human Services (MDHHS).

3        As a participating food retailer in SNAP, the Meghna Bazar had a

computerized electronic benefits terminal (EBT) on its premises to process

electronic benefit transactions under SNAP.

4.       During the approximate time-period from June 2015 through October 2017,

AZAD KHAN devised and engaged in a scheme to defraud the USDA and

MDHHS by directly purchasing SNAP benefits from recipients in violation of

program regulations. AZAD KHAN did this by exchanging benefits for cash at a

discounted rate and by allowing recipients to use benefits to purchase ineligible

items. The transactions were processed through an EBT at the Meghna Bazar, as

though AZAD KHAN had sold eligible food items to the SNAP beneficiaries.

5.       Transactions were conducted by AZAD KHAN or by employees acting

under his direction.

6.       Every SNAP transaction through the EBT at Meghna Bazar resulted in the

transmission of electronic data, by wire in interstate commerce, between the

Meghna Bazar terminal in the Eastern District of Michigan and SNAP servers

located outside of the state of Michigan.




                                            2
     Case 3:21-cr-20328-RHC-DRG ECF No. 1, PageID.3 Filed 05/18/21 Page 3 of 5




7.       During the above period, AZAD KHAN and employees acting under his

direction unlawfully obtained approximately $127,040.00 in SNAP benefits


                                    COUNT ONE
                                   18 U.S.C. § 1343
                                     Wire Fraud

D-1 AZAD KHAN,

8.       The General Allegations are included in this Count.

9.       Beginning in June 2015 and continuing through October 2017, said time-

period being approximate, in the Eastern District of Michigan, defendant AZAD

KHAN knowingly devised and executed a scheme to defraud the Supplemental

Nutrition Program (SNAP) and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, and

transmitted in interstate commerce, and caused to be transmitted in interstate

commerce, certain, writings, signs, signals, for the purpose of executing the

scheme to defraud.

       All in violation of Title 18, United States Code, Section 1343.


                         FORFEITURE ALLEGATIONS
                    18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c)
                                Criminal Forfeiture

         10.   The allegations contained in Count One of this Information are hereby

realleged and incorporated by reference for the purpose of alleging forfeitures


                                            3
 Case 3:21-cr-20328-RHC-DRG ECF No. 1, PageID.4 Filed 05/18/21 Page 4 of 5




pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c).

      11.    Upon conviction of the offense in violation of Title 18, United States

Code, Section 1343 set forth in Count One of this Information, the defendant,

AZAD KHAN, shall forfeit to the United States of America, pursuant to Title 18,

United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section

2461(c), any property, real or personal, which constitutes or is derived from

proceeds traceable to the offense. The United States intends to seek a forfeiture

money judgment in this case.

      12.    If any of the property described above, as a result of any act or

omission of the defendant:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction of the court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property




                                          4
 Case 3:21-cr-20328-RHC-DRG ECF No. 1, PageID.5 Filed 05/18/21 Page 5 of 5




pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

28, United States Code, Section 2461(c).


                                               SAIMA S. MOHSIN
                                               Acting United States Attorney


                                               s/ Stanley J. Janice
                                               Stanley J. Janice
                                               Assistant United States Attorney
                                               211 W. Fort St., Suite 2001
                                               Detroit, MI 48226
                                               (313) 226-9740
                                               lee.janice@usdoj.gov


Dated: May 18, 2021




                                           5
